


Exhibit 10.3

Kunming Shenghuo Pharmaceutical (Group) Limited Inc.

Domestic Short Term Credit Insurance

  Insurance Policy  



Insurance No.:       11619030901009000001   Contract No.: 259653     Insurer:
Ping An Property & Casualty Insurance of China, Ltd   Address:       Xinghe
Development Centre Plaza     Fuhua Road, Futian District     Shenzhen, China  
Insured: Kunming Shenghuo Pharmaceutical (Group) Co., Ltd   Address: No. 2
Jingyou Road     Kunming Economy & Technology Development District


This insurance contract consists of this insurance policy, the supplementary
provisions attached hereto, the “Basic Provisions of China Ping An Domestic
Short Term Credit Insurance,” endorsement, and the “China Ping An Domestic
Credit Insurance Bills” submitted by the Insured.

For the definition of the bold words shown on the contract, please see the
“Basic Provisions of China Ping An Domestic Short Term Domestic Credit
Insurance.”

Insurer provides Insured with credit insurance and other related services
according to this insurance contract. This contract applies to all sales by the
Insured within the territory of PRC and within the coverage of this contract.

1-      Insurance Coverage – Underwriting Ratio – Fees Incurred from Insurance
and Related Services                  1.1        Insured Business              
Sales of Medicines             1.2 Insured Country and Region              
People’s Republic of China

 

--------------------------------------------------------------------------------




    1.3      

Underwriting Ratio

       

90%

      1.4

Premium Rate

            

0.333%

       

If the loss ratio (the indemnity paid by the Insurer / the amounts of the
premium the Insured paid) exceeds or equals 65% during the term of this policy,
the premium rate will be adjusted up by 10%, which is retroactively applicable
to the effective date of this contract.

      1.5

Minimum Premium

       

RMB 639,400

      1.6

Service fees

       

See Provision F58.01 for details.

        2- Maximum Indemnity Liability       30 times the premium paid during
the term of the policy.     3- Maximum Credit Duration       120 days following
the date of the invoices for goods sold or services rendered.     4- Maximum
Term for Opening Invoices       Within 10 days after delivery of goods or
rendering of services.     5- Deadline to Inform the Insurer of the Occurrence
of Overdue Arrearages       150 days following the date of the invoices issued
for the goods sold or services rendered.       If the due date is extended,
according to the Article 10 of “Basic Provisions of China Ping An Domestic
Credit Insurance,” the deadline to inform the Insurer of the occurrence of
overdue arrearages will be no more than 30 days following the extended new due
date.     6- Applicable Currency       The applicable currency of this contract
is RMB.



--------------------------------------------------------------------------------




7-      Contract Term       This contract is effective from the first minute of
May 5, 2009, and the first insurance period will expire on the last minute of
May 4, 2010.       This contract will be renewed for another one year
automatically, unless one party to this contract informs the other party in
writing 30 days before the termination of this contract of its desire to
terminate this contract.     8- Supplementary Provisions       The supplementary
provisions below are part of this contract.       B1504 – Line of credit    

  @ rating of credit             @rating X 0   @rating NR 0   @rating R RBM
80,000   @rating @ RMB 150,000   @rating @@ RMB 400,000   @rating @@@ RMB
800,000   @rating @@@@ RMB 800,000


Underwriting ratio: 90% of the net debt amount (including value-added tax)
(underwriting ratio for certain buyers who have @ rating certification is 100%).

If a buyer’s credit rating is @@@@, this contract can grant the buyer over RMB
800,000 credit line upon the buyer’s application. Under this circumstance, the
underwriting ratio will be the usual ratio decided by the Insurer under the
contract.

When loss occurs, we will convert the credit line corresponding to @ rating of
credit to currency according to the exchange rate on the date the Insured gives
the notice of occurrence of overdue arrearages.

C102 – Comprehensive Recovery Services   D 101 – Relative Deductible   Relative
Deductible: RMB 3,000.   F 304 – Premium and Quarterly Revenue Report         •
    Report revenue quarterly.


--------------------------------------------------------------------------------




  •  Annual premium by a lump sum payment.       F5801 – Standard of Charges
For managing the line of credit: RMB 800 per year per each buyer.
For placing a case on file for investigation or litigation: RMB 1,000 for each
case.     9-      Arbitration Location
Pursuant to the section 7 of insurance terms, if the parties of this contract
have any disputes, arbitration shall be held in Beijing, China.       This
contract was executed in duplicate and was entered into on May 4, 2009 in
Kunming City, Yunnan Province, China.


Ping An Property & Casualty Insurance   Kunming Shenghuo Pharmaceutical (Group)
Company of China, Ltd.   Ltd., Inc. Insurance Policy Exclusive Seal   (Stamp)
No.738     (Stamp)     Yi Qing (Stamp)   Feng Lan (Stamp)



--------------------------------------------------------------------------------